               Case 1:19-bk-12570                     Doc 4          Filed 07/12/19 Entered 07/12/19 14:31:15            Desc Main
                                                                     Document      Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                 Charles Ray Edwards
                          First Name                        Middle Name              Last Name

 Debtor 2                 Diana Lynn Edwards
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Credit Acceptance                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2015 Nissan Altima 103k miles                            Reaffirmation Agreement.
    property       Kelly Blue Book Private Sale                             Retain the property and [explain]:
    securing debt: Good Condition



    Creditor's         Kay Jewelers                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       wedding ring                                       Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         OneMain Financial                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       repossessed 2005 Volvo XC90                        Reaffirmation Agreement.
                         left at Trenton Auto Brokers


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:19-bk-12570                        Doc 4          Filed 07/12/19 Entered 07/12/19 14:31:15                            Desc Main
                                                                     Document      Page 2 of 2

 Debtor 1      Charles Ray Edwards
 Debtor 2      Diana Lynn Edwards                                                                     Case number (if known)


     property           summer 2018/                                        Retain the property and [explain]:
     securing debt:     inoperable and needed
                        repairs/stored
                        3567 Radabaugh Rd, Trenton,
                        OH 45067


     Creditor's    Snap On Crdt                                             Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of Snap On Tools                                           Reaffirmation Agreement.
     property       Impact wrench, 100; wrenches,                           Retain the property and [explain]:
     securing debt: 300; sockets, 300; specialty
                    tools, 500; computer, 300; hand
                    tools, 250; torx, 50; triple
                    squares, 50

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Debtor to surrender mattress and recliner
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Charles Ray Edwards                                                      X /s/ Diana Lynn Edwards
       Charles Ray Edwards                                                              Diana Lynn Edwards
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        July 9, 2019                                                     Date     July 9, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
